 

sees

Case 7:19-cr-00497-NSR Document 70 Filed 02/26/20 Page 1 of 1

LAW OFFICES OF

SUSAN C. WOLFE

1700 BROADWAY, 4157 FLOOR
NEW YORK, NEW YORK 10019

TEL (917) 209-0441 Susan C, Wolfe, Esq.
EMAIL scwolfe@scwolfelaw.com

Diane Fischer, Esq.

Of Counsel

February 26, 2020
By ECF

Hon. Judge Nelson S. Roman
United States District Judge
United State District Court
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Helbrans et al., 19-cr-497-NSR ~©4
Dear Judge Roman:

I am CJA counsel for defendant Mordechay Malka. I am writing to request the
Court’s approval of an expense that is necessary for the preparation of Mr. Malka’s
defense. The government’s discovery production included dozens of brief audio
recordings of exchanges between the defendants, All of these recordings are in
Yiddish and have not been translated by the government.

 

 

A Yiddish interpreter has been translating discovery documents from Yiddish
to English at the approved case budget rate of $58/hour. However, because the
transcription of audio recordings is a considerably more difficult task, the interpreter
charges a higher rate of $70/hour for these files. I anticipate “that the audio
transcription will require approximately 10 to 12 hours of the interpreter’s time.

Thank you for your consideration.

Respectfully submitted,
s/

Diane Fischer

Hee cate granked Coy a © ease

: ho Charge Tolmer Lh
Popeye : ou bie eR Ne ge for ue to \o \nour § é 7
paryute te S86 88 Senet ‘
Dated: feb. 27, tor0 a gee ae

Whi te Paras, \) GON. NELSONS ROMANS

o

UNITED ‘STATES, pIsTAIGT: JUDGE”

 

 

 

 
